United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3388
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Mark Steven Woods, Jr.,                  *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 24, 2009
                                 Filed: November 30, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Mark Woods (Woods) pled guilty to possessing more than 500 grams of
cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(ii).
The district court1 imposed a sentence of 188 months in prison, a $2,500 fine, and 4
years of supervised release. On appeal, Woods’s counsel seeks to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), stating that Woods
should not have been sentenced as a career offender under U.S.S.G. § 4B1.1 because



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
one of his two predicate offenses occurred when he was age 17, although he was
charged and convicted in federal court as an adult.

       We agree with the district court’s career-offender determination. See U.S.S.G.
§ 4B1.1(a) (stating requirements for career-offender status), id. § 4B1.2 cmt. (n.1)
(“[A] federal conviction for an offense committed prior to the defendant’s eighteenth
birthday is an adult conviction if the defendant was expressly proceeded against as an
adult”); United States v. Ojeda-Estrada, 577 F.3d 871, 875 (8th Cir. 2009) (declaring
de novo review of a career-offender determination); United States v. McNeil, 90 F.3d
298, 299-300 (8th Cir. 1996) (holding a previous offense committed when the
defendant was 17 years old was properly considered a predicate offense for
determining career-offender status because the defendant was charged and convicted
as an adult (citing United States v. Hazelett, 32 F.3d 1313, 1320 (8th Cir. 1994))).
Further, we find no abuse of discretion in the sentence, see United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (listing factors that constitute abuse
of discretion), and no other nonfrivolous issues for appeal, see Penson v. Ohio, 488
U.S. 75, 80 (1988).

      We grant counsel leave to withdraw, and we affirm the judgment.
                     ______________________________




                                         -2-